Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 5-9, 11-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schor et al. “Scenario-Based Design Flow for Mapping Streaming Applications onto On-Chip Many-Core Systems” in view of Zhao et al. (US Pub. No. 20150169303 A1), and further in view of Lee et al. (US Pub. No. 20150169303 A1).
Schor and Lee were cited in a previous Office Action.

As per claim 1, Schor teaches the invention substantially as claimed including a dataflow optimization method for low-power operation of a multicore system, the dataflow optimization method comprising:
a step (a) of creating a Finite State Machine (FSM) including a plurality of system states in consideration of dynamic factors that trigger a transition in system states for original dataflow, the dynamic factors indicating events that trigger the transition in the system states (page 71, right column, lines 41-45 To coordinate the execution of different applications, we use a finite state machine (FSM), where each scenario is represented by a state. Transitions between scenarios are triggered by behavioral events [equiv. factors] generated by either running applications or the run-time system; page 74, right column, lines 15-20, Formally, we define the above described dynamic RIDE behavior of a system by an FSM F = (S, E, T, P, s0, a, r, h) that consists of the set of scenarios S, the set of events E, the set of directed transitions T ∈ S × S, the set of applications P, an initial scenario s0 ∈ S, and three functions a, r, and h).
Schor does not expressly teach:
a step (b) of optimizing the original dataflow through optimization of the created FSM, wherein the dynamic factors are factors about at least one of a Quality of Service (QoS) change and a power budget change, wherein the plurality of system states are sequentially arranged in accordance with a QoS level or a power budget level, and wherein the step (a) includes creating the FSM such that a state transition is possible only between adjacent system states among the plurality of sequentially arranged system states.
However, Zhao teaches: 
a step (b) of optimizing the original dataflow through optimization of the created FSM, wherein the plurality of system states are sequentially arranged … and wherein the step (a) includes creating the FSM such that a state transition is possible only between adjacent system states among the plurality of sequentially arranged system states (par. 0019 More particularly, a finite state machine optimization may be provided by a finite state machine optimizing compiler system that first recognizes a finite state machine (FSM) in the input … to the system and re-constructs a state transition table for the finite state machine that is input to the system. The system then analyzes the re-constructed state transition table to find certain key features present in the input finite state machine and applies optimizations specific to those key features; par. 0003 … each case of the FSM checks the current input and transitions to the next state by resetting the state; execution of the compiled code then loops back to the top (or "outside") level of the switch statement and transitions to the next state by choosing the case corresponding to the next state; and execution repeats this way until a terminal state of the FSM is reached. That is, state transition is possible only between adjacent states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Schor by incorporating the method of optimizing finite state machines as set forth by Zhao because it would provide for dynamically optimizing a finite state machine so as to improve performance a workflow.
Schor and Zhao does not expressly disclose wherein the dynamic factors are factors about at least one of a Quality of Service (QoS) change and a power budget change. 
However, Lee teaches: wherein the dynamic factors are factors about at least one of a Quality of Service (QoS) change and a power budget change (page 51, left column, lines 5-8 And the system status may change dynamically due to various factors such as workload variation, QoS requirement change, and unexpected component failure. In this paper, we address the problem of how to manage the dynamic behavior of the applications on a many core-based accelerator for energy minimization; page 51, left column, lines 48-50, Power consumption and heat dissipation are also important factors to determine the mode of operation).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Schor and Zhao by incorporating the dynamic factors comprising QoS and power consumption as set forth by Lee because it would provide for triggering transitioning states based at least changes in QoS and power consumption, with predictable results.

As per claim 5, Schor further teaches wherein the step (b) includes: a step (b1) of mapping each of a plurality of tasks corresponding to the created FSM to at least one core of multiple cores (page 71, left col. lines 8-12, a scenario-based design flow for mapping a set of applications [tasks] onto heterogeneous on-chip many-core systems. Applications are specified as Kahn process networks and the execution scenarios are combined into a finite state machine; page 72, left column, lines 1-4, the run-time manager monitors behavioral events, and applies the pre-calculated mappings to start, stop, resume, and pause applications according to the FSM; page 76 section 5.1.4 Mapping Optimization, In the second step, we calculate for each mapping m ∈ M the set of binding relations B m so that the objective function, i.e., the maximum core utilization, is minimized and a set of predefined architectural constraints are fulfilled. The number of firings of process v per time unit is f(v) and the maximum execution time of process v on a core of type d is w(v, d)); and a step (b2) of scheduling the tasks mapped to the multiple cores to satisfy predetermined conditions (page 72, right column, lines 31-34 compute various system configurations and to calculate an optimal task allocation and scheduling for each of them. At run-time, the decision whether a transition between allocations is feasible, is based on precalculated migration costs).

As per claim 8, Schor teaches further comprising a step (c) of providing a response to a change in the system states on the basis of the original dataflow optimized in the step (b) in runtime (page 74, right col. lines 3-12, After startup, the system enters the map scenario where the MAP application is running and displaying the current position of the car on a map. Depending on the situation, the scenario might change. For example, the driver starts to drive backwards so that the parking assistant is started (scenario parking), the voice navigation notifies the driver to take the next exit (scenario nav), or the driver start listening to some music (scenario map and music) [equiv. to response to change in system state]. In addition, the voice navigation might notify the driver to change the driving direction while listening to music).

As per claim 9, it is a dataflow optimization apparatus having similar limitations as claim 1. Thus, claim 9 is rejected for the same rationale as applied to claim 1.

As per claim 11, it is a dataflow optimization apparatus having similar limitations as claim 5. Thus, claim 11 is rejected for the same rationale as applied to claim 5.

As per claim 15, it is a dataflow optimization apparatus having similar limitations as claim 8. Thus, claim 15 is rejected for the same rationale as applied to claim 8.

Claims 3, 6-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schor in view Zhao and Lee, and further in view of Nguyen et al. “Optimal Power Control and Load Balancing for Uplink Cell-Free Multi-User Massive MIMO”.
Nguyen was cited in a previous Office Action.

As per claim 3, Schor, Zhao and Lee teaches the limitations of claim 1. Schor further teaches wherein the step (a) is to create the system states included in the FSM (page 71, right column, lines 41-45 To coordinate the execution of different applications, we use a finite state machine (FSM), where each scenario is represented by a state. Transitions between scenarios are triggered by behavioral events [equiv. factors] generated by either running applications or the run-time system; page 74, right column, lines 15-20, Formally, we define the above described dynamic behavior of a system by an FSM F = (S, E, T, P, s0, a, r, h) that consists of the set of scenarios S, the set of events E, the set of directed transitions T ∈ S × S, the set of applications P, an initial scenario s0 ∈ S, and three functions a, r, and h). 
Schor, Zhao and Lee does not disclose: to create the system states included in the FSM as many as the number of QoS levels if the type of an optimization problem is QCPM (QoS-Controlled-Power-Minimization) in which power consumption is to be minimized in connection with a QoS level, and to create the system states included in the FSM as many as the number of power budget levels if the type of the optimization problem is PCQM (Power-Constrained-QoS-Maximization) in which a QoS level is to be maximized in connection with a power budget.
However, Nguyen further teaches: ... type of an optimization problem is QCPM (QoS-Controlled-Power-Minimization) in which power consumption is to be minimized in connection with a QoS level, and … type of the optimization problem is PCQM (Power-Constrained-QoS-Maximization) in which a QoS level is to be maximized in connection with a power budget (page 14463, Abstract … The power control problem is solved using three different criteria: 1) power minimization; 2) maximize min quality of service (QoS); and 3) maximize sum spectral efficiency (SE) under imperfect channel state information. While power minimization and min-QoS maximization problems can be solved in polynomial time).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Schor, Zhao and Lee by incorporating the method of solving power minimization and QoS maximization as set forth by Nguyen because it would provide efficiently creating FSM based on the type of optimization problem including power minimization and QoS maximization, with predictable results.

As per claim 6, Nguyen further teaches wherein, in the step (b2), the predetermined conditions are conditions that minimize power consumption if the type of an optimization problem is QCPM (QoS-Controlled-Power- Minimization), and are conditions that maximize a QoS level in association with a power budget if the type of the optimization problem is PCQM (Power-Constrained-QoSs- Maximization) (page 14463, Abstract, In this paper, we consider the problem of power control and load balancing …The power control problem is solved using three different criteria: 1) power minimization; 2) maximize min quality of service (QoS); and 3) maximize sum spectral efficiency (SE) under imperfect channel state information. While power minimization and min-QoS maximization problems can be solved in polynomial time).

As per claim 7, Lee further teaches wherein, the predetermined conditions in the step (b2) further include a condition that sets latency to be predetermined time or less in parallelism of the tasks scheduled through the multiple cores, and wherein the latency indicates a time difference between start of a first task among the plurality of tasks and completion of a last task among the plurality of tasks (page 52, right column, table 1, describes comparison of run-time mapping techniques including latency).

As per claim 12, it is a dataflow optimization apparatus having similar limitations as claim 3. Thus, claim 12 is rejected for the same rationale as applied to claim 3.

As per claim 13, it is a dataflow optimization apparatus having similar limitations as claim 7. Thus, claim 13 is rejected for the same rationale as applied to claim 7.

As per claim 14, it is dataflow optimization apparatus having similar limitations as claim 3. Thus, claim 14 is rejected for the same rationale as applied to claim 3.

Response to Arguments
Applicant's arguments with respect to claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/WH/
Examiner, Art Unit 2195